Title: From George Washington to Rochambeau, 1 December 1785
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de



My dear Count,
Mount Vernon Decr 1st 1785.

Your letter of the 2d of June, which you had the goodness to write to me at the moment of taking leave of the venerable Doctr Franklin, now lyes before me; and I read the renewed assurances of your friendship with sentiments of gratitude and pleasure, short of nothing but the satisfaction I should feel at seeing you; and the recollection of the hours, in which, toiling together, we formed our friendship—A friendship which will continue, I hope, as long as we shall continue Actors on the present theatre.
A Man in the vigor of life could not have borne the fatigues of a passage across the Atlantic, with more fortitude, and greater ease than Doctor Franklin did; and since, instead of setting himself down in the lap of ease, which might have been expected from a person of his advanced age, he has again entered upon

the bustling scenes of public life, and in the chair of State, is endeavouring to reconcile the jarring interests of the Citizens of Pensylvania—If he should succeed, fresh laurels will crown his brow; but it is to be feared that the task is too great for human wisdom to accomplish. I have not yet seen the good old Gentleman, but have had an intercourse by letters with him.
Rumours of War still prevail, between the Emperor and the Dutch; & seem, if News Paper Accounts are to be credited, to be near at hand. If this event should take place, more powers must ingage in it, and perhaps a general flame will be kindled ’ere the first is extinguished. America may think herself happy in having the Atlantic for a barrier, otherways, a spark might set her ablazing. At present we are peaceable; & our Governments are acquiring a better tone. Congress, I am persuaded will soon be vested with greater powers. the Commercial interest throughout the Union are exerting themselves to obtain these, and I have no doubt will effect it. We shall be able then, if a Commercial treaty is not entered into with Great Britain to meet her on the restrictive & contracted ground she has taken; and interdict her Shipping, & trade, in the same manner she has done those of these States. This, and this only, will convince her of the illiberallity of her conduct towards us—or, that her policy has been too refined, & over strained, even for the accomplishment of her own purposes.
Mrs Washington is thankful for your constant remembrance of her & joins me in every good wish for you & Madame de Rochambeau—with sentiments of the warmest attachment, & greatest respect I have the honor to be My dear Count yr Most Obedt and Very Hble Servt

Go: Washington

